DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 6/20/2019 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 6/20/2019  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
4.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 14-23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayakawa (JP 2000-135200A) in view of Wei et al (2003/0218755 A1).
 Regarding claim 14, Kobayakawa  discloses, An assembly for adapting the focal plane of an optical system to a non-planar object (paragraph 0041, figure 8), wherein the optical system exhibits a positive total refractive power, and generates a real image (paragraph 0041,figure 8) , comprising at least one additional optical element with negative refractive power (concave lens 62’, paragraph 0041, figure 8), wherein the at least one additional optical element is a lens (62), a mirror or a combination of both thereof, the negative refractive power of the additional optical element being dimensioned such that the sums of sagittal and tangential image field curvature portions of the overall optical system are negative (paragraph 0044).  
Kobayakawa discloses all of the claimed limitation except optical element usable in both a lighting assembly and an imaging assembly.
Wei et al discloses, an optical element usable in both a lighting assembly and an imaging assembly (paragraph 0019-0026, figures 1 and 2, OCT system 200, the optical system 2000is used both an imaging and a lighting assembly).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide teaching an optical element usable in both a lighting assembly and an imaging assembly in to the Kobayakawa discloses, the focal plane of an optical system for the purpose of performing optical scans to an image without limitation tissue and anatomical features of an eye (paragraph 0001).


 Regarding claim 15, Kobayakawa discloses wherein the non-planar object is spherical or spheroidal (paragraph 0041).  
 Regarding claim 16, Kobayakawa discloses wherein material coefficients of the at least one additional optical element are taken into account in the dimensioning of the negative refractive power (paragraph 0041, concave lens 62’, figure 8).  
Regarding claim 17, Kobayakawa discloses further comprising numerous additional optical elements with negative refractive power, which are exchangeable to adapt the system to spherical objects with different radii (figure 8, optical element 62).  
Regarding claim 18, Kobayakawa discloses further comprising further optical elements that adapt the optical system to spherical objects with different radii, the optical properties of the further optical elements being variable(figure 8)   .  
Regarding claim 19, Kobayakawa discloses wherein the at least one additional optical element corrects the optical system with regard to at least color aberrations and distortion (figure 8, paragraph 0041).
Regarding claim 20, Kobayakawa discloses wherein the optical system is used in an ophthalmological device, wherein the non-planar object corresponds to an eye (as shown in figure 8, paragraph 0041).  
Regarding claim 21, depends on claim 19, Kobayakawa discloses all of the claimed limitation except optical element usable in both a lighting assembly and an imaging assembly.

It would have been obvious to one of ordinary skill in the art at the time invention was made to provide teaching an optical element usable in both a lighting assembly and an imaging assembly in to the Kobayakawa discloses, the focal plane of an optical system for the purpose of performing optical scans to an image without limitation tissue and anatomical features of an eye (paragraph 0001).
Regarding claim 22, Kobayakawa discloses wherein the optical system is used in a slit lamp, and further comprising additional imaging optics to establish a sufficient working distance to the eye (figure 8).  
Regarding claim 23, Kobayakawa discloses wherein the additional imaging optics are designed such that they are displaceable along an optical axis for the movement of slit imaging (figure 8).  
Regarding claim 27, Kobayakawa discloses wherein the minimal deviations lie within the depth of field of the system (figure 8).   
Allowable Subject Matter
5.   Claims 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.   The following is a statement of reasons for the indication of allowable subject matter:  ,wherein the at least one additional optical element with negative refractive power is designed such that slit images of up to 20 mm can be recorded and wherein eal of the overall system, which lies in between the sagittal focal plane FCsag and the tangential focal plane FCideal, exhibits a minimal deviation to the non-planar object.  


Conclusion
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        4/29/2021